DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flexible element" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the flexible element” will be interpreted as “the flexible guide”.
Claim 6 recites the limitation "the flexible material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the flexible material of the guide” will be interpreted as “the flexible guide”.
Claim 7 recites the limitation “the width of the flexible element” and “the width of the main body”. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claims, “the width of the flexible element” will be interpreted as “a 
Claim 10 recites “wherein said reinforcing wall has a length smaller than the half of the tip”.  It is unclear what “the half of the tip” implies (half of the length, width, height etc. of the tip).
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position selector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boedeker (U.S. Publication No.2010/0121152 A1).
Regarding claim 1, Boedeker discloses a blade of videolaryngoscope comprising: an enlarged and curved main body (blade 106) with a proximal end (112) and a distal end (110), the main body including an inner conduit running from the proximal end to the distal end (housing 114), the inner conduit having a distal outlet which receives a video camera of the videolaryngoscope (see light source 120 and imaging device 118 extending towards a distal outlet of housing 114 in Figure 3); a tip slidably assembled into the main body (connector 140), wherein the tip has a retracted position (when connector 140 is slidably engaged with rod-shaped edge 132 of blade 106) and at least one extended position with respect to the main body (prior to when connector 140 is engaged with edge 132) in order to have different useful lengths of the blade; a position selector (rod-shaped edge 132) mounted into the main body and connected to the tip allowing movement of the tip between the retracted position and the at least one extended position (edge 132 is configured to be received in channel 144 when in the retracted position, 
Regarding claim 6, Boedeker further discloses wherein the flexible material of the guide of endotracheal cannula or tube is an elastomer (para.0026).
	Regarding claim 7, in an alternate embodiment where the flexible guide (160) is an independent of the main body (106), Boedeker further discloses wherein a width of the flexible guide is greater than a width of the main body in order to form the protection surface of dental pieces or to adjust to the separation space between tooth or to rest on the gum (the width of first clip 168 of the flexible guide 160 is greater than a width of the longitudinal edge 170 of flange 116 of the laryngoscope blade 106 in order for attachment between the two elements, see para.0032).
Regarding claim 9, Boedeker further discloses wherein the tip includes a reinforcing wall with a decreasing height in distal direction in order to provide resistance to the tip and a free view to the camera in distal direction (Figure 3 shows wherein the sides of rod-shaped edge 132 taper towards the center of the edge).

Regarding claim 12, Boedeker further discloses wherein the inner conduit has a quadrangular shape in transversal section with an upper wall opposite to a lower wall and opposite lateral walls (see the inner conduit in Figure 4 where the transversal section is an oblong circle with two straight lateral walls, a curved upper wall, and a curved lower wall).
Regarding claim 13, Boedeker further discloses wherein the blade comprises in its proximal end an assembly portion including a hole for receiving a shoulder of a mounting base of the videolaryngoscope (see the connection feature between proximal end 112 of the blade 106 and the handle assembly 104 in para.0025).

    PNG
    media_image1.png
    793
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    835
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boedeker (U.S. Publication No.2010/0121152 A1).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the main body includes a sliding slot running in a distal portion of the main body and the tip includes a sliding portion that couples and runs inside said sliding slot to move between the retracted position and the at least one extended position.  Boedeker’s main body (blade 106) does not comprise a sliding slot, and Boedeker’s tip (connector 140) does not comprise a sliding portion that couples with the sliding slot to move between the retracted position and the at least one extended position.  Instead, Boedeker discloses a position selector (132) that is slidably engaged with the tip (140).  It is noted that claims 3 and 4 depend from claim 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/TESSA M MATTHEWS/
  Examiner, Art Unit 3773